IN THE SUPREME COURT OF TEXAS

                                 No. 09-0422

 IN RE  FOREST OIL CORPORATION, ASSOCIATED ELECTRIC & GAS INSURANCE SERVICES
                   LIMITED AND STEADFAST INSURANCE COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed August 21,  2009,  is
granted.   All trial court proceedings,  in  Cause  No.  07-CV-1211,  styled
Forest Oil Corporation v. Drilling & Completion  Services,  Inc.  and  David
Law, in the 56th District Court  of  Galveston  County,  Texas,  are  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this August 27, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk